DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendments to claims 3-5, 12-13, 17, 20-21, 25-26, and 29-30, are acknowledged by the Examiner.
	Applicant’s addition of new claims 31-34 is acknowledged by the Examiner. 
	Applicant’s amendments to claims 17, 26, and 29 have overcome the previous claim objections. Therefore the claim objections to claims 17, 26, and 29 have been withdrawn.
	Applicant’s amendments to claims 3-5, 12-13, 20-21, 25, 29-30 have overcome the rejections under 35 U.S.C. 112(b). Therefore the rejections of claims 3-6, 12-13, and 20-30 under 35 U.S.C. 103 has been withdrawn. 
	Currently claims 1-34 are pending in the application.
Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive.  
In regards to Applicant’s arguments with regards to the rejection of claims 1, 7, 21, and 29 beginning on Remarks [0001], Applicant argues that the reference of Lundberg does not disclose “the tibial-tendon support strap configured to extend at least partially around a patient’s foot via an under-and-over wrapping”, and Examiner “overstates” Lundberg’s disclosure. Examiner respectfully disagrees and asserts that the limitation of an “under-and-over” wrapping doesn’t actually specify a configuration for wrapping the strap as Applicant would believe. 
In regards to the argument that none of the Examiner’s cited references discloses the new limitations of claims 31-34. Examiner respectfully disagrees and asserts that Lundberg also discloses the limitations of claims 31-34 as will be explained below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18, 20-25, and 31-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lundberg (US 2013/0237894 A1).
In regards to claim 1, Lundberg discloses an arch-support brace (20; see [0037]; see Figure 3), comprising:
	an ankle support sleeve (32; see [0039]; see Figure 3) having a first side-sleeve section (as indicated by A in annotated Figure 5 below) and a second side-sleeve section (as indicated by B in annotated Figure 5 below); and 
	a tibial-tendon support strap (28; see [0038]; see Figure 5) having a portion configured to extend from the second side-sleeve section (B; see Figure 5 that a portion of 28 extends from B), the tibial-tendon support strap (28) configured (i) to extend at least partially around the patient’s foot via an under-and-over wrapping (see Figure 7 that 28 partially extends around the user’s foot, and has a section over the foot, and a section under the foot, this is construed to be an under-and-over wrapping),  and (ii) to apply a force to assist the patient’s tibial tendon (see [0057]-[0059] in reference to tensioning 28 to apply a stabilizing force to the ankle joint, and therefore the user’s tibial tendon).  

    PNG
    media_image1.png
    403
    416
    media_image1.png
    Greyscale

In regards to claim 2, Lundberg discloses the invention as discussed above. 
	Lundberg further discloses an arch pad (26; see [0038]; see Figure 1; 26 engages the arch of the user’s foot, therefore 26 is construed to be an arch pad) connected to the tibial-tendon support strap (28; see Figure 5).
	In regards to claim 3, Lundberg discloses the invention as discussed above. 
	Lundberg further discloses wherein the arch pad (26) is movably connected to the tibial-tendon support strap (28) to facilitate repositioning of the arch pad (26) along a length of the tibial-tendon support strap (28; see [0044] in reference to 70 and 72 slidably receiving 28, this is construed to be a repositioning of the 26 along 28 to properly position 26), the arch pad (26) contoured to correspond to a patient’s mid-foot arch (see Figure 1 in reference to 26 being positioned on a patient’s arch, and 62 extending up the patient’s mid-foot arch, this is construed to be 26 is contoured to correspond to a patient’s mid-foot arch). 
	In regards to claim 4, Lundberg discloses the invention as discussed above. 
	Lundberg further discloses the tibial-tendon support strap (28) comprises an attached-end portion (110; see [0053]; see Figure 4) attached to the second side-sleeve section (B); and 
	when the arch-support brace (20) is secured to the patient’s foot and ankle (see Figure 1), an angle of inclination (as indicated by C in annotated figure 1 below) of the tibial-tendon support strap (28) relative to vertical from the patient’s planted foot (see Figure 1 below) and a position of the attachment of the attached-end portion (110) of the tibial-tendon support strap (28) are cooperatively configured in a manner that allows the fully and securely installed tibial-tendon support strap (28) to lay flat (see Figure 1 that 28 lays flat) while (i) the tibial-tendon support strap (28) extends across an apex of the patient’s medial arch (see annotated Figure 9 below) and (ii) the arch pad (26) engages the apex of the patient’s medial arch (see figure 1 .  

    PNG
    media_image2.png
    542
    539
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    358
    499
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    380
    404
    media_image4.png
    Greyscale

In regards to claim 5, Lundberg discloses the invention as discussed above. 
wherein: the tibial-tendon support strap (28) comprises an attached-end portion (110; see [0053]; see Figure 4) attached to the second side-sleeve section (B); and
when the arch-support brace (20) is secured to the patient’s foot and ankle (see Figure 1), an angle of inclination (as indicated by C in annotated figure 1 above) of the tibial-tendon support strap (28) relative to vertical from the patient’s planted foot (see Figure 1 below) and a position of the attachment of the attached-end portion (110) of the tibial-tendon support strap (28) are cooperatively configured in a manner that allows the fully and securely installed tibial-tendon support strap (28) to lay flat (see Figure 1 that 28 lays flat) while the tibial-tendon support strap (28) extends at least partially around the patient's foot via an under-and-over wrapping (see Figure 7 that 28 partially extends around the user’s foot, and has a section over the foot, and a section under the foot, this is construed to be an under-and-over wrapping) to apply a force to assist the patient's tibial tendon (see [0057]-[0059] in reference to tensioning 28 to apply a stabilizing force to the ankle joint, and therefore the user’s tibial tendon).
In regards to claim 6, Lundberg discloses the invention as discussed above. 
Lundberg further discloses a stabilizing strap (30; see [0038]; see Figure 3 and 4) having an attached portion (110 of 30; see [0053]; see Figure 4) secured to the ankle support sleeve (32), the stabilizing strap (30) configured to encircle a patient’s foot via an over-and-under wrapping (see Figure 5 that 30 partially extends around the user’s foot, and has a section over the foot, and a section under the foot, this is construed to be an over-and-under wrapping). 
In regards to claim 7, Lundberg discloses an arch-support brace (20; see [0037]; see Figure 3), comprising:
	an ankle support sleeve (32; see [0039]; see Figure 3) having a first side-sleeve section (as indicated by A in annotated Figure 5 above) and a second side-sleeve section (as indicated by B in annotated Figure 5 above); and 
	a tibial-tendon support strap (28; see [0038]; see Figure 5) having a portion configured to extend from the second side-sleeve section (B; see Figure 5 that a portion of 28 extends from B), the tibial-tendon support strap (28) configured (i) to extend at least partially around the patient’s foot via an under-and-over wrapping (see Figure 7 that 28 partially extends around the user’s foot, and has a section over the foot, and a section under the foot, this is construed to be an under-and-over wrapping),  and (ii) to apply a force to assist the patient’s tibial tendon (see [0057]-[0059] in reference to tensioning 28 to apply a stabilizing force to the ankle joint, and therefore the user’s tibial tendon); and 
a stabilizing strap (30; see [0038]; see Figure 3 and 4) having an attached portion (110 of 30; see [0053]; see Figure 4) secured to the ankle support sleeve (32), the stabilizing strap (30) configured to encircle a patient’s foot via an over-and-under wrapping (see Figure 5 that 30 partially extends around the user’s foot, and has a section over the foot, and a section under the foot, this is construed to be an over-and-under wrapping); 
wherein, when the arch-support brace (20) is secured to the patient's foot and ankle (see Figure 1), the tibial-tendon support strap (28) is positioned underneath the patient's medial arch (see Figure 9) and the stabilizing strap (30) is positioned underneath the patient's heel area (see Figure 6).
In regards to claim 8, Lundberg discloses the invention as discussed above. 
Lundberg further discloses wherein the first side-sleeve section (A) is an inner side-sleeve section (see Figure 5 that A is on the user’s medial (or inner) side and is therefore and the second side-sleeve section (B) is an outer side-sleeve section (see Figure 5 that B is on the user’s lateral (or outer) side and is therefore construed to be an outer side-sleeve section). 
In regards to claim 9, Lundberg discloses the invention as discussed above. 
Lundberg further discloses wherein when the arch support brace (20) is secured to the patient’s foot and ankle (see Figure 1), the tibial-tendon support strap (28) is attached to the outer side-sleeve section (B) at a position configured to be proximate the patient’s lateral malleolus (the user’s outer ankle; see Figure 4 below). 

    PNG
    media_image5.png
    453
    472
    media_image5.png
    Greyscale

In regards to claim 10, Lundberg discloses the invention as discussed above. 
Lundberg further discloses wherein when the arch support brace (20) is secured to the patient’s foot and ankle (see Figure 1), the tibial-tendon support strap (28) is attached to the outer side-sleeve section (B) at a position configured to be superposed (above) with the patient’s lateral malleolus (see annotated figure 4 above).
In regards to claim 11, Lundberg discloses the invention as discussed above. 
Lundberg further discloses when the arch support brace (20) is secured to the patient’s foot and ankle (see Figure 1), the tibial tendon support strap (28) includes (i) an attached-end portion (110; see [0053]; see Figure 4) attached to the outer side-sleeve section (B) at a position superposed with the patient’s lateral malleolus (see Figure 4 above) and (ii) a free-end portion (92; see [0048]; see Figure 4) releasably attached to the attached-end portion (110) of the tibial-tendon support strap (28) in a superposed configuration (see Figure 7).
In regards to claim 12, Lundberg discloses the invention as discussed above. 
Lundberg further discloses an arch pad (26; see [0038]; see Figure 1; 26 engages the arch of the user’s foot, therefore 26 is construed to be an arch pad) moveably connected to the tibial-tendon support strap (28) to facilitate repositioning of the arch pad (26) along a length of the tibial-tendon support strap (28; see [0044] in reference to 70 and 72 slidably receiving 28, this is construed to be a repositioning of the 26 along 28 to properly position 26), the arch pad (26) contoured to correspond to a patient’s mid-foot arch (see Figure 1 in reference to 26 being positioned on a patient’s arch, and 62 extending up the patient’s mid-foot arch, this is construed to be 26 is contoured to correspond to a patient’s mid-foot arch).
wherein: the tibial-tendon support strap (28) comprises an attached-end portion (110; see [0053]; see Figure 4) attached to the second side-sleeve section (B); and
In regards to claim 13, Lundberg discloses the invention as discussed above. 
Lundberg further discloses when the arch-support brace (20) is secured to the patient’s foot and ankle (see Figure 1), an angle of inclination (as indicated by C in annotated figure 1  of the tibial-tendon support strap (28) relative to vertical from the patient’s planted foot (see Figure 1 below) and a position of the attachment of the attached-end portion (110) of the tibial-tendon support strap (28) are cooperatively configured in a manner that allows the fully and securely installed tibial-tendon support strap (28) to lay flat (see Figure 1 that 28 lays flat) while the tibial-tendon support strap (28) extends at least partially around the patient's foot via an under-and-over wrapping (see Figure 7 that 28 partially extends around the user’s foot, and has a section over the foot, and a section under the foot, this is construed to be an under-and-over wrapping) to apply a force to assist the patient's tibial tendon (see [0057]-[0059] in reference to tensioning 28 to apply a stabilizing force to the ankle joint, and therefore the user’s tibial tendon).
In regards to claim 14, Lundberg discloses the invention as discussed above. 
Lundberg further discloses a tongue (42; see [0039]; see Figure 4) connecting the ankle support sleeve’s (32) first side-sleeve section (A) and the ankle support sleeve’s (32) second side-sleeve section (B; see [0040] in reference to the stretching of 42 so 22 can expand accordingly, this is construed to be 42 is an integral part of 32 and connects A to B; see Figure 3), the tongue (42) (i) being positioned between the first side-sleeve section (A) and the second-side sleeve section (B; see Figure 3) and (ii) being affixed to the ankle support sleeve (32; 42 is affixed to 32 via engagement of laces 44 and straps 28, and 30; see Figures 4-8). 
In regards to claim 15, Lundberg discloses the invention as discussed above. 
Lundberg further discloses wherein the ankle support sleeve (32) comprises a rear-sleeve section (58; see [0042]; see Figure 4) positioned between and connected to both the first side-sleeve section (A) and the second side-sleeve section (B; see Figure 4). 
In regards to claim 16, Lundberg discloses the invention as discussed above. 
wherein the ankle support sleeve (32) comprises a bottom-sleeve section (as indicated by D in annotated Figure 9 below) positioned beneath and connected to the first side-sleeve section (A) and the second side-sleeve section (B; see Figure 9)

    PNG
    media_image6.png
    369
    614
    media_image6.png
    Greyscale

In regards to claim 17, Lundberg discloses the invention as discussed above. 
Lundberg further discloses a plurality of first side-sleeve lace-redirection mechanisms (43 of A; see [0039]; see Figure 6) connected to the ankle support sleeve’s (32) first side-sleeve section (A; see figure 6); and 
a plurality of second side-sleeve lace-redirection mechanisms (43 of B; see [0039]; see Figure 5) connected to the ankle support sleeve’s (32) second side-sleeve section (B).
In regards to claim 18, Lundberg discloses the invention as discussed above. 
Lundberg further discloses a lace (44; see [0039]; see Figure 5) threaded through the first side-sleeve lace-redirection mechanisms (43 of A; see Figure 6) and the second side-sleeve lace-redirection mechanisms (43 of B; see Figure 5).
In regards to claim 20, Lundberg discloses the invention as discussed above. 
Lundberg further discloses wherein, when the arch-support brace (20) is secured to the patient’s foot and ankle (see Figure 1), (i) an angle of inclination (as indicated by C in annotated figure 1 above) of the tibial-tendon support strap (28) relative to vertical from the patient’s planted foot (see Figure 1 above) and a position of the attachment of the attached-end portion (110) of the tibial-tendon support strap (28) are cooperatively configured in a manner that allows the fully and securely installed tibial-tendon support strap (28) to lay flat (see Figure 1 that 28 lays flat) while the tibial-tendon support strap (28) extends at least partially around the patient's foot via an under-and-over wrapping (see Figure 7 that 28 partially extends around the user’s foot, and has a section over the foot, and a section under the foot, this is construed to be an under-and-over wrapping) to apply a force to assist the patient's tibial tendon (see [0057]-[0059] in reference to tensioning 28 to apply a stabilizing force to the ankle joint, and therefore the user’s tibial tendon), and (ii) an angle of inclination (as indicated by E in annotated figure 6 below) of the stabilizing strap (30) relative to vertical from the patient's planted foot and a position of the attached portion (110 of 30; see Figure 6) of the stabilizing strap (30) are cooperatively configured in a manner that allows the fully and securely installed stabilizing strap (30) to lay flat (see figure 6 that 30 lays flat) while the stabilizing strap (30) extends at least partially around the patient's foot via an over-and-under wrapping (see Figure 5 that 30 partially extends around the user’s foot, and has a section over the foot, and a section under the foot, this is construed to be an over-and-under wrapping) to apply a force to the patient's heel tendon (see [0057]-[0059] in reference to tensioning 30 to apply a stabilizing force to the ankle joint, and therefore the user’s heel).

    PNG
    media_image7.png
    414
    395
    media_image7.png
    Greyscale


In regards to claim 20, Lundberg discloses an arch-support brace (20; see [0037]; see Figure 3), comprising: 
an ankle support sleeve (32; see [0039]; see Figure 3) defining an interior surface (surface of 32 facing and in contact with a user’s foot; see Figure 3) and an exterior surface (surface of 32 not facing a user’s foot; see Figure 3), the ankle support sleeve (32) having a first side-sleeve section (as indicated by A in annotated figure 5 above) with a free front edge (see annotated Figure 3 below) and a second side-sleeve section (as indicated by B in annotated figure 5 above) with a free front edge (see figure 3 below); 
a tibial-tendon support strap (28; see [0038]; see Figure 5) having a portion configured to extend from the second side-sleeve section (B; see Figure 5 that a portion of 28 extends from B), the tibial-tendon support strap (28) configured (i) to extend at least partially around the patient’s foot via an under-and-over wrapping (see Figure 7 that 28 partially extends around the user’s foot, and has a section over the foot, and a section under the foot, this is construed to be an under-and-over wrapping),  and (ii) to apply a force to assist the patient’s tibial tendon (see [0057]-[0059] in reference to tensioning 28 to apply a stabilizing force to the ankle joint, and therefore the user’s tibial tendon); and 
an arch pad (26; see [0038]; see Figure 1; 26 engages the arch of the user’s foot, therefore 26 is construed to be an arch pad) moveably connected to the tibial-tendon support strap (28) to facilitate repositioning of the arch pad (26) along a length of the tibial-tendon support strap (28; see [0044] in reference to 70 and 72 slidably receiving 28, this is construed to be a repositioning of the 26 along 28 to properly position 26), the arch pad (26) contoured to correspond to a patient’s mid-foot arch (see Figure 1 in reference to 26 being positioned on a patient’s arch, and 62 extending up the patient’s mid-foot arch, this is construed to be 26 is contoured to correspond to a patient’s mid-foot arch).

    PNG
    media_image8.png
    419
    658
    media_image8.png
    Greyscale

In regards to claim 22, Lundberg discloses the invention as discussed above. 
Lundberg further discloses wherein the first side-sleeve section (A) is an inner side-sleeve section (see Figure 5 that A is on the user’s medial (or inner) side and is therefore construed to be an inner side-sleeve) and the second side-sleeve section (B) is an outer side-sleeve section (see Figure 5 that B is on the user’s lateral (or outer) side and is therefore construed to be an outer side-sleeve section).
In regards to claim 23, Lundberg discloses the invention as discussed above. 
Lundberg further discloses a stabilizing strap (30; see [0038]; see Figure 3 and 4) having an attached portion (110 of 30; see [0053]; see Figure 4) secured to the ankle support sleeve (32), the stabilizing strap (30) configured to encircle a patient’s foot via an over-and-under wrapping (see Figure 5 that 30 partially extends around the user’s foot, and has a section over the foot, and a section under the foot, this is construed to be an over-and-under wrapping).
In regards to claim 24, Lundberg discloses the invention as discussed above. 
Lundberg further discloses a rear-sleeve section (58; see [0042]; see Figure 4) contiguously positioned between the first side-sleeve (A) section and the second side-sleeve section (B; see Figure 4); and 
a front-panel tongue (42; see [0039]; see Figure 4) connecting the ankle support sleeve’s (32) first side-sleeve section (A) and the ankle support sleeve’s (32) second side-sleeve section (B; see [0040] in reference to the stretching of 42 so 22 can expand accordingly, this is construed to be 42 is an integral part of 32 and connects A to B; see Figure 3), the front-panel tongue (42) (i) being positioned between the first side-sleeve section (A) and the second-side sleeve section (B; see Figure 3) and (ii) being affixed to the ankle support sleeve (32; 42 is affixed to 32 via such that together the ankle support sleeve (32) and the front-panel tongue (42) form an ankle-brace boot (see Figures 4-8). 
In regards to claim 25, Lundberg discloses the invention as discussed above. 
Lundberg further discloses wherein: the tibial-tendon support strap (28) comprises an attached-end portion (110; see [0053]; see Figure 4) attached to the second side-sleeve section (B); and
when the arch-support brace (20) is secured to the patient’s foot and ankle (see Figure 1), an angle of inclination (as indicated by C in annotated figure 1 above) of the tibial-tendon support strap (28) relative to vertical from the patient’s planted foot (see Figure 1 below) and a position of the attachment of the attached-end portion (110) of the tibial-tendon support strap (28) are cooperatively configured in a manner that allows the fully and securely installed tibial-tendon support strap (28) to lay flat (see Figure 1 that 28 lays flat) while (i) the tibial-tendon support strap (28) extends at least partially around the patient's foot via an under-and-over wrapping (see Figure 7 that 28 partially extends around the user’s foot, and has a section over the foot, and a section under the foot, this is construed to be an under-and-over wrapping) to apply a force to assist the patient's tibial tendon (see [0057]-[0059] in reference to tensioning 28 to apply a stabilizing force to the ankle joint, and therefore the user’s tibial tendon) and (ii) the arch pad (26) engages the highest portion of the patient’s medial arch (see figure 1 where it can be seen that 62 engages the highest portion of the user’s lateral arch (as evidenced by the cuboid bone). Further see figures 2 and 9, that 64 engages the medial arch of a user, therefore since 62 is a mirrored version of 64, and 62 extends up to the apex of the lateral arch, 64 is construed to engage the apex of the user’s medial arch; see Figures 1-2, and 9).  
In regards to claim 31, Lundberg discloses the invention as discussed above. 
wherein: the tibial-tendon support strap (28) comprises an attached-end portion (110; see [0053]; see Figure 4) fixedly attached to the ankle support sleeve (32) and an opposite end portion (92; see [0048]; see Figure 4) configured to be releasably attached to the ankle support sleeve (32; see [0050] in reference to hook fastener strip 98, hook and loop engagements are releasable attachments; see Figure 7); and 
in a direction along the tibial-tendon support strap (28) extending from the attached-end portion (110) to the opposite end portion (92) of the tibial-tendon support strap (28): 
a first lengthwise section of the tibial-tendon support strap (28) extends from the attached-end portion (110) to a position adjacent a portion of the second side-sleeve section (B; see annotated Figures 5, 7, and 9 below), 
a second lengthwise section of the tibial-tendon support strap (28) extends from the first lengthwise section of the tibial-tendon support strap (28) so that the second lengthwise section extends from the position adjacent the lower portion of the second side-sleeve section (B), beneath a portion of the ankle support sleeve (32), to a position adjacent the first side-sleeve section (A; see annotated Figures 5, 7, and 9 below), and 
a third lengthwise section of the tibial-tendon support strap (28) extends from the second lengthwise section of the tibial-tendon support strap (28) so that the third lengthwise section extends from the position adjacent the first side-sleeve section (A), over a portion of the ankle support sleeve (32), to a position adjacent the second side- sleeve section (B; see annotated Figures 5, 7, and 9 below).

    PNG
    media_image9.png
    860
    518
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    659
    737
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    348
    203
    media_image11.png
    Greyscale

In regards to claim 32, Lundberg discloses the invention as discussed above. 
Lundberg further discloses wherein: the tibial-tendon support strap (28) comprises an attached-end portion (110; see [0053]; see Figure 4) fixedly attached to the ankle support sleeve (32) and an opposite end portion (92; see [0048]; see Figure 4) configured to be releasably attached to the ankle support sleeve (32; see [0050] in reference to hook fastener strip 98, hook and loop engagements are releasable attachments; see Figure 7); and 
in a direction along the tibial-tendon support strap (28) extending from the attached-end portion (110) to the opposite end portion (92) of the tibial-tendon support strap (28): 
a first lengthwise section of the tibial-tendon support strap (28) extends from the attached-end portion (110) to a position adjacent a portion of the second side-sleeve section (B; see annotated Figures 5, 7, and 9 above), 
a second lengthwise section of the tibial-tendon support strap (28) extends from the first lengthwise section of the tibial-tendon support strap (28) so that the second lengthwise section extends from the position adjacent the lower portion of the second side-sleeve section (B), beneath a portion of the ankle support sleeve (32), to a position adjacent the first side-sleeve section (A; see annotated Figures 5, 7, and 9 above), and 
a third lengthwise section of the tibial-tendon support strap (28) extends from the second lengthwise section of the tibial-tendon support strap (28) so that the third lengthwise section extends from the position adjacent the first side-sleeve section (A), over a portion of the ankle support sleeve (32), to a position adjacent the second side- sleeve section (B; see annotated Figures 5, 7, and 9 above).
In regards to claim 33, Lundberg discloses the invention as discussed above. 
wherein: the tibial-tendon support strap (28) comprises an attached-end portion (110; see [0053]; see Figure 4) fixedly attached to the ankle support sleeve (32) and an opposite end portion (92; see [0048]; see Figure 4) configured to be releasably attached to the ankle support sleeve (32; see [0050] in reference to hook fastener strip 98, hook and loop engagements are releasable attachments; see Figure 7); and 
in a direction along the tibial-tendon support strap (28) extending from the attached-end portion (110) to the opposite end portion (92) of the tibial-tendon support strap (28): 
a first lengthwise section of the tibial-tendon support strap (28) extends from the attached-end portion (110) to a position adjacent a portion of the second side-sleeve section (B; see annotated Figures 5, 7, and 9 above), 
a second lengthwise section of the tibial-tendon support strap (28) extends from the first lengthwise section of the tibial-tendon support strap (28) so that the second lengthwise section extends from the position adjacent the lower portion of the second side-sleeve section (B), beneath a portion of the ankle support sleeve (32), to a position adjacent the first side-sleeve section (A; see annotated Figures 5, 7, and 9 above), and 
a third lengthwise section of the tibial-tendon support strap (28) extends from the second lengthwise section of the tibial-tendon support strap (28) so that the third lengthwise section extends from the position adjacent the first side-sleeve section (A), over a portion of the ankle support sleeve (32), to a position adjacent the second side- sleeve section (B; see annotated Figures 5, 7, and 9 above);
the third lengthwise section of the tibial-tendon support strap (28) extends over a portion of the free front edge of the first side-sleeve section (A; see annotated Figure 7 below); and 
the third lengthwise section of the tibial-tendon support strap (28) extends over a portion of the free front edge of the second side-sleeve section (B; see annotated Figure 7 below).

    PNG
    media_image12.png
    372
    567
    media_image12.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 19, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundberg (US 2009/0247923 A1) in view of Kilbey (US 2014/0330190 A1).
In regards to claim 19, Lundberg discloses the invention as discussed above.
Lundberg does not disclose a lacing closure tab having one or more closure-tab lace-redirection mechanisms; and 
a lace having (i) a first end portion secured to the ankle support sleeve nearer the ankle support sleeve's distal end and (ii) a second end portion secured to the ankle support sleeve nearer the ankle support sleeve's proximal end, wherein the lace is freely threaded through the respective first side-sleeve lace-redirection mechanisms, second side-sleeve lace-redirection mechanisms, and one or more closure-tab lace-redirection mechanisms.
However, Kilbey teaches an analogous support sleeve (10; see [0025]; see Figure 1); comprising an analogous lacing mechanism (see Figure 1), wherein the lacing mechanism comprises analogous first side-sleeve section (16; see [0026]; see Figure 1), second side-sleeve section (18; see [0026]; see Figure 1), second side-sleeve section (18) lacing redirection mechanisms (33, 34, 36, 38; see [0034]; see Figure 1), and first side-sleeve section (16) lacing redirection mechanisms (40, 42, 44, 48; see [0034]; see Figure 1); and further comprising:
a lacing closure tab (12; see [0033]; see Figure 1) having one or more closure-tab lace-redirection mechanisms (48 and 50; see [0034]; see Figure 1); and 
a lace (14) having (i) a first end portion (33; see [0034]; see Figure 1; 33 being defined as an anchor point is construed to be an “end portion” of the lace) secured to the support sleeve (10) nearer the support sleeve's (10) distal end (end closer to 30; see Figure 1) and (ii) a second end portion (38; see [0034]; see Figure 1; 38 being defined as an anchor point is construed to be an “end portion” of the lace) secured to the support sleeve (10) nearer the support sleeve's proximal end (end opposite 30; see Figure 1), wherein the lace (14) is freely threaded through the respective first side-sleeve (16) lace-redirection mechanisms (40, 42, 44, 48; see Figure 1), second side-sleeve (18) lace-redirection mechanisms (33, 34, 36, 38; see Figure 1), and one or more closure-tab lace-redirection mechanisms (48; see Figure 1) for the purpose of providing a lacing mechanism that is capable of being adjusted by the patient using only one band (interpreted as hand; construed to be a typographical error as evidenced by “band-type lace must often be adjusted using two hands) (see [0034]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the lacing mechanism as disclosed by Lundberg and to have substituted it for the lacing mechanism as taught by Kilbey in order to have provided an improved lacing mechanism that would add the benefit of providing a lacing mechanism that is capable of being adjusted by the patient using only one hand (see [0034]) and thereby increase the ease of use of the device. 
In regards to claim 26, Lundberg discloses the invention as discussed above.	Lundberg further discloses a plurality of first side-sleeve lace-redirection mechanisms (43 of A; see [0039]; see Figure 6) connected to the ankle support sleeve's (32) first side-sleeve section (A); 
a plurality of second side-sleeve lace-redirection mechanisms (43 of B; see [0039]; see Figure 3) connected to the ankle support sleeve's (32) second side-sleeve section (B).
Lundberg does not disclose a lacing closure tab having one or more closure-tab lace-redirection mechanisms; and 
a lace having (i) a first end portion secured to the ankle support sleeve nearer the ankle support sleeve's distal end and (ii) a second end portion secured to the ankle support sleeve nearer the ankle support sleeve's proximal end, wherein the lace is freely threaded through the respective first side-sleeve lace-redirection mechanisms, second side-sleeve lace-redirection mechanisms, and one or more closure-tab lace-redirection mechanisms.
However, Kilbey teaches an analogous support sleeve (10; see [0025]; see Figure 1); comprising an analogous lacing mechanism (see Figure 1), wherein the lacing mechanism comprises analogous first side-sleeve section (16; see [0026]; see Figure 1), second side-sleeve section (18; see [0026]; see Figure 1), second side-sleeve section (18) lacing redirection mechanisms (33, 34, 36, 38; see [0034]; see Figure 1), and first side-sleeve section (16) lacing redirection mechanisms (40, 42, 44, 48; see [0034]; see Figure 1); and further comprising:
a lacing closure tab (12; see [0033]; see Figure 1) having one or more closure-tab lace-redirection mechanisms (48 and 50; see [0034]; see Figure 1); and 
a lace (14) having (i) a first end portion (33; see [0034]; see Figure 1; 33 being defined as an anchor point is construed to be an “end portion” of the lace) secured to the support sleeve (10) nearer the support sleeve's (10) distal end (end closer to 30; see Figure 1) and (ii) a second end portion (38; see [0034]; see Figure 1; 38 being defined as an anchor point is construed to be an “end portion” of the lace) secured to the support sleeve (10) nearer the support sleeve's proximal end (end opposite 30; see Figure 1), wherein the lace (14) is freely threaded through the respective first side-sleeve (16) lace-redirection mechanisms (40, 42, 44, 48; see Figure 1), second side-sleeve (18) lace-redirection mechanisms (33, 34, 36, 38; see Figure 1), and one or more closure-tab lace-redirection mechanisms (48; see Figure 1) for the purpose of providing a lacing mechanism that is capable of being adjusted by the patient using only one band hands) (see [0034]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the lacing mechanism as disclosed by Lundberg and to have substituted it for the lacing mechanism as taught by Kilbey in order to have provided an improved lacing mechanism that would add the benefit of providing a lacing mechanism that is capable of being adjusted by the patient using only one hand (see [0034]) and thereby increase the ease of use of the device.
In regards to claim 27, Lundeberg as now modified by Kilbey discloses the invention as discussed above.
Lundberg as now modified by Kilbey further teaches wherein: the first side-sleeve lace redirection mechanisms (43 of A) comprise first side-sleeve eyelets (see Figure 6 that all 43 of A, are eyelets) positioned upon the ankle support sleeve’s (32) first side-sleeve section (A), the first eyelets (43 of A) being positioned in a first outer-side sleeve strip (see figure 6 where 43 of A are all positioned, in a line, or “strip”, along an outer-side of A (as evidenced by them being close to the free front edge of A) near the first side-sleeve section’s (A) free front edge (see Figure 3 above depicting the front free edge of B and the mirrored A; see Figure 6 that 43 of A are positioned along the “free front edge” of A);
the second side-sleeve lace redirection mechanisms (43 of B) comprise second side-sleeve comprise second side-sleeve eyelets (see Figure 6 that all 43 of B, are eyelets) positioned upon the ankle support sleeve’s (32) second side-sleeve section (B), the second eyelets (43 of B) being positioned in a second outer-side sleeve strip (see figure 5 where 43 of B are all positioned, in a line, or “strip”, along an outer-side of B (as evidenced by them being close to the near the second side-sleeve section’s (B) free front edge (see Figure 3 above depicting the front free edge of B; see Figure 3 that 43 of B are positioned along the “free front edge” of B);
the one or more closure-tab lace-redirection mechanisms (48 and 50 of Kilbey) comprise one or more closure-tab eyelets (see Figure 1 of Kilbey that 48 and 50 are eyelets; further [0034] of Kilbey defines every aperture in the device as being “eyes” or eyelets); and 
the lace (14 of Kilbey) is freely threaded through the respective first side-sleeve eyelets (43 of A), second side-sleeve eyelets (43 of B) and one or more closure-tab eyelets (48 and 50 of Kilbey; see Figure 1 of Kilbey, since Lundberg has been modified by Kilbey to include the lacing mechanism as taught by Kilbey, it would be laced similar to that of Kilbey figure 1 and would therefore be “freely threaded through the respective first side-sleeve eyelets, second side-sleeve eyelets and one or more closure-tab eyelets”).
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundberg (US 2009/0247923 A1) in view of Kilbey (US 2014/0330190 A1) as applied to claims 19, and 26-27 above, and further in view of Torppey (US 5,027,482).
In regards to claim 28, Lundeberg as modified by Kilbey discloses the invention as discussed above.
Lundberg as modified by Kilbey does not explicitly disclose wherein the lace has (i) a first end fixed to the ankle support sleeve's interior surface nearer the ankle support sleeve's distal end and (ii) a second end fixed to the ankle support sleeve's interior surface nearer the ankle support sleeve's proximal end, and wherein either the first side-sleeve eyelets or the second side-sleeve eyelets are positioned between the lace's first end and the lace's second end.
wherein the lace (31) has (i) a first end (31B; see [Col 2 ln 67-Col 3 ln 10]; see Figure 3) fixed to the sleeve's interior surface (see Figures 1 and 3) nearer the sleeve's distal end (end closer to bottom of Figure 3; see Figure 3) and (ii) a second end (31A; see [Col 2 ln 67-Col 3 ln 10]; see Figure 3) fixed to the sleeve's interior surface nearer the sleeve's proximal end (end closer to top of Figure 3; see Figure 3), and wherein either the first side-sleeve eyelets or the second side-sleeve eyelets are positioned between the lace's first end (31B) and the lace's second end (31A; see Figure 3 that between 31A and 31B, eyelets 33 are located between the two ends) for the purpose of securing the ends (see [Col 2 ln 67-Col 3 ln 11]) and to effectively increase the adjustability of the lace by changing the location of the knot along the lace, and thereby changing the length of the lace (see [Col 3 ln 25-37]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the ends of the lace as disclosed by Lundberg as now modified by Kilbey and to have anchored them via a knot located on the interior surface as taught by Torppey in order to have provided an improved lacing structure that would add the benefit of not only securing the ends (see [Col 2 ln 67-Col 3 ln 11]), but also to effectively increase the adjustability of the lace by changing the location of the knot along the lace, and thereby changing the length of the lace (see [Col 3 ln 25-37]), thereby increasing the adjustable capabilities of the device as a whole. 
Claims 29-30, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundberg (US 2009/0247923 A1) in view of Kilbey (US 2014/0330190 A1), and Harris et al. (US 5,769,804 A) (hereinafter Harris). 
In regards to claim 29, Lundberg discloses An arch-support brace (20; see [0037]; see Figure 3) for immobilizing and protecting an ankle, comprising: 
an ankle support sleeve (32; see [0039]; see Figure 3) defining an interior surface (surface of 32 facing and in contact with a user’s foot; see Figure 3) and an exterior surface (surface of 32 not facing a user’s foot; see Figure 3), the ankle support sleeve (32) having a first side-sleeve section (as indicated by A in annotated figure 5 above) with a free front edge (see annotated Figure 3 above), a second side-sleeve section (as indicated by B in annotated figure 5 above) with a free front edge (see figure 3 above), and a rear-sleeve section (58; see [0042]; see Figure 4), wherein the rear-sleeve section (58) is contiguously positioned between the first side- sleeve (A) section and the second side-sleeve section (B; see Figure 4), and wherein the first side-sleeve section (A) is an inner side-sleeve section (see Figure 5 that A is on the user’s medial (or inner) side and is therefore construed to be an inner side-sleeve) and the second side-sleeve section (B) is an outer side-sleeve section (see Figure 5 that B is on the user’s lateral (or outer) side and is therefore construed to be an outer side-sleeve section); 
a front-panel tongue (42; see [0039]; see Figure 4) connecting the ankle support sleeve’s (32) first side-sleeve section (A) and the ankle support sleeve’s (32) second side-sleeve section (B; see [0040] in reference to the stretching of 42 so 22 can expand accordingly, this is construed to be 42 is an integral part of 32 and connects A to B; see Figure 3), the front-panel tongue (42) (i) being positioned between the first side-sleeve section (A) and the second-side sleeve section (B; see Figure 3) and (ii) being affixed to the ankle support sleeve (32; 42 is affixed to 32 via such that together the ankle support sleeve (32) and the front-panel tongue (42) form an ankle-brace boot (see Figures 4-8); 
a tibial-tendon support strap (28; see [0038]; see Figure 5) having a portion configured to extend from the second side-sleeve section (B; see Figure 5 that a portion of 28 extends from B), the tibial-tendon support strap (28) configured (i) to extend at least partially around the patient’s foot via an under-and-over wrapping (see Figure 7 that 28 partially extends around the user’s foot, and has a section over the foot, and a section under the foot, this is construed to be an under-and-over wrapping),  and (ii) to apply a force to assist the patient’s tibial tendon (see [0057]-[0059] in reference to tensioning 28 to apply a stabilizing force to the ankle joint, and therefore the user’s tibial tendon); 
an arch pad (26; see [0038]; see Figure 1; 26 engages the arch of the user’s foot, therefore 26 is construed to be an arch pad) moveably connected to the tibial-tendon support strap (28) to facilitate repositioning of the arch pad (26) along a length of the tibial-tendon support strap (28; see [0044] in reference to 70 and 72 slidably receiving 28, this is construed to be a repositioning of the 26 along 28 to properly position 26), the arch pad (26) contoured to correspond to a patient’s mid-foot arch (see Figure 1 in reference to 26 being positioned on a patient’s arch, and 62 extending up the patient’s mid-foot arch, this is construed to be 26 is contoured to correspond to a patient’s mid-foot arch); 
a stabilizing strap (30; see [0038]; see Figure 3 and 4) having a fixed portion (110 of 30; see [0053]; see Figure 4) secured to the ankle support sleeve (32), the stabilizing strap (30) configured to encircle a patient’s foot via an over-and-under wrapping (see Figure 5 that 30 partially extends around the user’s foot, and has a section over the foot, and a section under the foot, this is construed to be an over-and-under wrapping);
a plurality of first side-sleeve eyelets (43 of A; see [0039]; see Figure 6) positioned upon a first outer side-sleeve strip (see figure 6 where 43 of A are all positioned, in a line, or “strip”, along an outer-side of A (as evidenced by them being close to the free front edge of A) near the first side-sleeve section’s (A) free front edge (see Figure 3 above depicting the front free edge of B and the mirrored A; see Figure 6 that 43 of A are positioned along the “free front edge” of A), the first side-sleeve eyelets (43 of A) comprising (i) lower first side-sleeve eyelets positioned nearer the ankle support sleeve's (32) distal end (see annotated Figure 3 below) and (ii) upper first side-sleeve eyelets (43 of A) positioned nearer the ankle support sleeve's (32) proximal end (see annotated Figure 3 below); 
a plurality of second side-sleeve eyelets (43 of B; see [0039]; see Figure 3) positioned upon a second outer side-sleeve strip (see figure 3 where 43 of B are all positioned, in a line, or “strip”, along an outer-side of B (as evidenced by them being close to the free front edge of B) near the second side-sleeve section’s (B) free front edge (see Figure 3 above depicting the front free edge of B; see Figure 3 that 43 of B are positioned along the “free front edge” of B), the second side-sleeve eyelets (43 of B) comprising (i) lower second side-sleeve eyelets positioned nearer the ankle support sleeve's (32) distal end (see annotated Figure 3 below) and (ii) upper second side-sleeve eyelets positioned nearer the ankle support sleeve's (32) proximal end (see annotated Figure 3 below); 

    PNG
    media_image13.png
    475
    637
    media_image13.png
    Greyscale

Lundberg does not disclose a plurality of lacing closure tabs comprising (i) a lower lacing closure tab having one or more lower closure-tab eyelets and (ii) an upper lacing closure tab having one or more upper closure-tab eyelets; 
a lower lace having (i) a first end portion secured to the ankle support sleeve nearer the ankle support sleeve's distal end and (ii) a second end portion secured to the ankle support sleeve nearer the ankle support sleeve's proximal end, wherein either the lower first side-sleeve eyelets or the lower second side-sleeve eyelets are positioned between the lower lace's first end and the lower lace's second end, and wherein the lower lace is freely interlaced through the respective lower first side-sleeve eyelets, lower second side-sleeve eyelets, and one or more lower closure-tab eyelets; and 
an upper lace having (i) a first end portion secured to the ankle support sleeve nearer the ankle support sleeve's distal end and (ii) a second end portion secured to the ankle support sleeve nearer the ankle support sleeve's proximal end, wherein either the upper first side-sleeve eyelets or the upper second side-sleeve eyelets are positioned between the upper lace's first end and the upper lace's second end, and wherein the upper lace is freely interlaced through the respective upper first side-sleeve eyelets, upper second side-sleeve eyelets, and one or more upper closure-tab eyelets.
However, Kilbey teaches an analogous support sleeve (10; see [0025]; see Figure 1); comprising an analogous lacing mechanism (see Figure 1), wherein the lacing mechanism comprises analogous first side-sleeve section (16; see [0026]; see Figure 1), second side-sleeve section (18; see [0026]; see Figure 1), second side-sleeve section (18) eyelets (34, 36; see [0034]; see Figure 1), and first side-sleeve section (16) eyelets (40, 42, 44, 48; see [0034]; see Figure 1); and further comprising
a lacing closure tab (12; see [0033]; see Figure 1) having one or more closure-tab eyelets (48 and 50; see [0034]; see Figure 1); and 
a lace (14) having (i) a first end portion (33; see [0034]; see Figure 1; 33 being defined as an anchor point is construed to be an “end portion” of the lace) secured to the support sleeve (10) nearer the support sleeve's (10) distal end (end closer to 30; see Figure 1) and (ii) a second end portion (38; see [0034]; see Figure 1; 38 being defined as an anchor point is construed to be an “end portion” of the lace) secured to the support sleeve (10) nearer the support sleeve's proximal end (end opposite 30; see Figure 1), wherein either the first side-sleeve eyelets (34, 36) or the second side-sleeve eyelets (40, 42, 44, 48) are positioned between the lace’s first end (33) and the lace’s second end (38; see figure 1 that 34 and 36 are positioned between 33 and 38), and wherein the lace (14) is freely interlaced through the respective first side-sleeve (16) eyelets (40, 42, 44, 48; see Figure 1), second side-sleeve (18) eyelets (34, 36; see Figure 1), and one or more closure-tab eyelets (48 and 50; see Figure 1) for the purpose of providing a lacing mechanism that is capable of being adjusted by the patient using only one band (interpreted as hand; construed to be a typographical error as evidenced by “band-type lace must often be adjusted using two hands) (see [0034]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the lacing mechanism as disclosed by Lundberg and to have substituted it for the lacing mechanism as taught by Kilbey in order to have provided an improved lacing mechanism that would add the benefit of providing a lacing mechanism that is capable of being adjusted by the patient using only one hand (see [0034]) and thereby increase the ease of use of the device.
Lundberg as modified by Kilbey does not disclose a plurality of lacing closure tabs comprising (i) a lower lacing closure tab having one or more lower closure-tab eyelets and (ii) an upper lacing closure tab having one or more upper closure-tab eyelets
a lower lace, and an upper lace.
However, Harris teaches an analogous support brace (100; see [Col 2 ln 41-58]; see Figure 1); comprising an analogous first side-sleeve section (51; see [Col 2 ln 41-58]; see Figure 1), an analogous second side-sleeve section (52; see [Col 2 ln 41-58]; see Figure 1), and an analogous lacing mechanism (30, 32a, and 32b; see [Col 2 ln 59-Col 3 ln 5]; see Figure 4); further comprising
a plurality of lacing closure tabs (32A and 32B) comprising (i) a lower lacing closure tab (32B; see Figure 1 where 32B is distal to 32A and is therefore construed to be “lower”) having one or more lower closure-tab eyelets (361, 362, 363; see [Col 3 ln 23-42]; see Figure 4) and (ii) an upper lacing closure tab (32A; see Figure 1 where 32A is proximal to 32B and is therefore construed to be “upper”) having one or more upper closure-tab eyelets (361, 362, 363; see Figure 4 that 32A has the same eyelets as 32B),
a lower lace (30 attached to 32B; see [Col 3 ln 23-42] in reference to 32B using the same structures as 32A; see Figure 4), and an upper lace (30 attached to 32A; see Figure 4) for the purpose of facilitating the closure of the brace to provide an even distributions of all forces (see [Col 3 ln 43-54]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the lacing mechanism as disclosed by Lundberg as modified by Kilbey and to have added a second lacing mechanism (such that the device would have separate upper and lower lacing mechanisms) as taught by Harris in order to have provided an improved brace that would add the benefit of facilitating the closure of the brace to provide an even distributions of all forces (see [Col 3 ln 43-54]), and the additional benefit of increasing the adjustability of the lacing mechanism allowing a user to apply less pressure to the upper or lower section of the brace, while still maintaining the securing pressure needed to maintain the brace in position, thereby increasing the user’s comfortability while using the device.
Thus, as now combined, Lundberg as modified by Kilbey and Harris discloses the claimed limitations of claim 29.
In regards to claim 30, Lundberg as now modified by Kilbey and Harris discloses the invention as discussed above.
wherein; the tibial-tendon support strap (28) comprises an attached-end portion (110; see [0053]; see Figure 4) attached to the second side-sleeve section (B); and
when the arch-support brace (20) is secured to the patient’s foot and ankle (see Figure 1), an angle of inclination (as indicated by C in annotated figure 1 above) of the tibial-tendon support strap (28) relative to vertical from the patient’s planted foot (see Figure 1 below) and a position of the attachment of the attached-end portion (110) of the tibial-tendon support strap (28) are cooperatively configured in a manner that allows the fully and securely installed tibial-tendon support strap (28) to lay flat (see Figure 1 that 28 lays flat) while (i) the tibial-tendon support strap (28) extends at least partially around the patient's foot via an under-and-over wrapping (see Figure 7 that 28 partially extends around the user’s foot, and has a section over the foot, and a section under the foot, this is construed to be an under-and-over wrapping) to apply a force to assist the patient's tibial tendon (see [0057]-[0059] in reference to tensioning 28 to apply a stabilizing force to the ankle joint, and therefore the user’s tibial tendon) and (ii) the arch pad (26) engages the highest portion of the patient’s medial arch (see figure 1 where it can be seen that 62 engages the highest portion of the user’s lateral arch (as evidenced by the cuboid bone). Further see figures 2 and 9, that 64 engages the medial arch of a user, therefore since 62 is a mirrored version of 64, and 62 extends up to the apex of the lateral arch, 64 is construed to engage the apex of the user’s medial arch; see Figures 1-2, and 9).  
In regards to claim 34, Lundberg as now modified by Kilbey and Harris discloses the invention as discussed above.
Lundberg further discloses wherein: the tibial-tendon support strap (28) comprises an attached-end portion (110; see [0053]; see Figure 4) fixedly attached to the ankle support sleeve  and an opposite end portion (92; see [0048]; see Figure 4) configured to be releasably attached to the ankle support sleeve (32; see [0050] in reference to hook fastener strip 98, hook and loop engagements are releasable attachments; see Figure 7); and 
in a direction along the tibial-tendon support strap (28) extending from the attached-end portion (110) to the opposite end portion (92) of the tibial-tendon support strap (28): 
a first lengthwise section of the tibial-tendon support strap (28) extends from the attached-end portion (110) to a position adjacent a portion of the second side-sleeve section (B; see annotated Figures 5, 7, and 9 above), 
a second lengthwise section of the tibial-tendon support strap (28) extends from the first lengthwise section of the tibial-tendon support strap (28) so that the second lengthwise section extends from the position adjacent the lower portion of the second side-sleeve section (B), beneath a portion of the ankle support sleeve (32), to a position adjacent the first side-sleeve section (A; see annotated Figures 5, 7, and 9 above), and 
a third lengthwise section of the tibial-tendon support strap (28) extends from the second lengthwise section of the tibial-tendon support strap (28) so that the third lengthwise section extends from the position adjacent the first side-sleeve section (A), over a portion of the ankle support sleeve (32), to a position adjacent the second side- sleeve section (B; see annotated Figures 5, 7, and 9 above);
the third lengthwise section of the tibial-tendon support strap (28) extends over a portion of the front-panel tongue (42; see Figure 7); and 
the third lengthwise section of the tibial-tendon support strap (28) extends over a portion of the lower lace (see figure 3 where it can be seen that B has 7 eyelets (43 of B), 3-4 for the upper lace, and 3-4 for the lower lace; see figure 7 where it can be seen that 28 covers all but the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Gaylord (US 2009/0112140 A1)
Norstrem (US 2002/0115951 A1)
Gardiner (US 2002/0014024 A1)
Clements (US 8,100,845 B2).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A MILLER/EXAMINER, ART UNIT 3786